Motion to dispense with printing granted only insofar as to permit the appeal to *632be heard upon the original record, without printing the same, except that a certified copy of the indictment shall be substituted in place of the original indictment, but upon printed appellant’s points; the original record and appellant’s printed points to be filed with this court on or before September 12, 1961, with notice of argument for the October 1961 Term of this court, said appeal to be argued or submitted when reached. Concur—Breitel, J. P,, Rabin, Valente, McNally and Eager, JJ.